In a proceeding pursuant to CPLR article 78, inter alia, to review a determination placing petitioner in the 51 to 99 bed group for reimbursement purposes, the appeal is from a judgment of the Supreme Court, Westchester County, dated April 21, 1976, which, inter alia, granted the petition and determined that the applicable bed group for petitioner was 100 to 199 group. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Walsh at Special Term. Rabin, J. P., Titone, Suozzi and Mollen, JJ., concur.